Citation Nr: 0936449	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  01-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, among other things, denied the 
Veteran's claim for service connection for a right hip 
disorder.  The Veteran disagreed and perfected an appeal.

In December 2001, the Veteran and her representative 
presented evidence and testimony at a hearing at the RO 
before a Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a November 2003 decision, the Board remanded the Veteran's 
claim for further evidentiary and procedural development.  In 
a June 2007 decision, the Board remanded the Veteran's claim 
for further evidentiary development.

Issue not on appeal

As indicated above, the Veteran's original claim included 
several issues, including entitlement to service connection 
for a low back disorder.  That issue was appealed and 
addressed in the June 2007 remand.  In a March 2009 rating 
decision, the Appeals Management Center (AMC) granted service 
connection for degenerative disc disease of the lumbar spine 
and for radiculopathy of the right lower extremity.  In 
addition, the Veteran was granted entitlement to special 
monthly compensation based on housebound criteria.  There is 
nothing in the record which indicates that the Veteran has 
disagreed with the effective dates or disability ratings 
provided in the grants.  Thus, the issues are not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran has no current right 
hip disorder.


CONCLUSION OF LAW

Entitlement to service connection for a right hip disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she injured her right hip when she 
fell while marching during boot camp.  She has complained 
that her right hip locks and makes it hard for her to walk.  
She seeks service connection for the resulting condition.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim in 
June 2007 for further procedural and evidentiary development.  
Specifically, the Board ordered VBA to contact the Veteran 
and obtain authorization to retrieve clinical medical records 
pertaining to her right hip disorder.  The Board also 
directed the AMC to provide the Veteran with orthopedic and 
neurological examinations to determine whether she had a 
current disability of the hip and, if so, to provide an 
opinion regarding the etiology of the disorder to include 
whether it was as likely as not related to her active duty 
service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board notes that the Veteran was contacted in a letter dated 
April 2008 and requested to provide authorization for any 
medical records pertaining to her right hip disorder.  
Additionally, the Board observes that the record includes the 
medical examination reports of May 2008 which show the 
Veteran received both orthopedic and neurological 
examinations of the hip.  The examiner did not provide an 
opinion regarding etiology of the right hip disorder because 
no such disorder was diagnosed.  The Board thus finds that 
the AMC substantially complied with the June 2007 remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated March 2004 and April 2008.  The March 2004 notice 
letter informed the Veteran that to substantiate a claim for 
service connection the record evidence needed to show that 
she had an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified in both notice letters 
that VA would make reasonable efforts to help her obtain 
evidence necessary to support her claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records. The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her 
claim.  

Further, the Board notes that the Veteran was informed in the 
August 2008 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claim in March 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of her service connection claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and all pertinent VA medical 
records.  The Veteran has received medical examinations 
pertaining to her claim including those provided in February 
1999 and May 2008.  

The Board particularly notes that the RO informed the Veteran 
in a September 2005 letter that efforts to obtain treatment 
records from Walter Reed Army Hospital, Bethesda Naval 
Hospital and the National Security Agency at Fort Meade, 
Maryland, were unsuccessful.  The Veteran has not indicated 
that the lack of such records has prejudiced her remaining 
claim.  Indeed, as is discussed in greater detail below, the 
basis for a denial of service connection is that there is no 
evidence of a current right hip disability; the records 
sought from other federal agencies all predate the VA medical 
records and could not support a finding of a current 
disability.  The Board finds that there would be no prejudice 
to the Veteran by adjudicating the claim when further 
attempts to seek the records would be futile.

VA has further assisted the Veteran throughout the course of 
this appeal by providing her with statements of the case 
which informed her of the laws and regulations relevant to 
her claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and her 
representative presented testimony at a hearing before a VLJ.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As noted above, in order to be considered for service 
connection, a claimant must first have a disability shown by 
competent medical evidence.  See Brammer and Chelte, supra.  
In this case, the records include a February 1999 examination 
report that concluded that the Veteran had a normal right 
hip.  More recently, VA examiners reported in examination 
reports dated May 2008, that the Veteran's right hip was 
normal.  In short, there is no competent medical evidence of 
a right hip disorder.

The Board notes that the Veteran contended that she had a 
"thigh dysfunction of the right thigh but it involves my 
whole right hip."  See December 2001 hearing transcript at 
page 5.  But, there is no medical evidence of a thigh 
dysfunction.  To the extent that the Veteran's testimony can 
be construed to be evidence of such a disorder, the Board 
finds that her testimony is of little probative value and is 
outweighed by the competent medical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Here, there is nothing 
in the record indicating that the Veteran is qualified to 
provide a medical diagnosis.

After review of the entire record, the Board finds that 
Hickson element (1) is not satisfied and the claim fails on 
that basis.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


